

115 HR 2076 IH: Ending Homelessness Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2076IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Maxine Waters of California (for herself, Mr. Al Green of Texas, Ms. Moore, Mr. Vargas, Mr. Smith of Washington, Mr. McNerney, Ms. Slaughter, Mrs. Torres, Mr. Ellison, Ms. Schakowsky, Ms. Velázquez, Mr. Lynch, Mrs. Napolitano, Mr. Danny K. Davis of Illinois, and Ms. Lee) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a path to end homelessness in the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ending Homelessness Act of 2017. 2.Congressional findingsThe Congress finds that—
 (1)although the United States has experienced a reduction in veteran homelessness after a surge of new Federal funding targeted to homeless veterans starting in fiscal year 2008, major progress towards the national goals for ending homelessness in our Nation has virtually stalled in the absence of increased funding;
 (2)according to the Department of Housing and Urban Development’s 2016 point-in-time count, there were 549,928 people experiencing homelessness in the United States on any given night, including over 120,000 children;
 (3)homelessness in many communities has reached crisis proportions and some cities have declared that homelessness has reached a state of emergency; and
 (4)the Federal Government must renew its commitment to the national goals to end homelessness. 3.Emergency relief fundingTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq) is amended—
 (1)by redesignating section 491 (42 U.S.C. 11408; relating to rural housing stability grant program) as section 441;
 (2)by redesignating section 592 (42 U.S.C. 11408a; relating to use of FMHA inventory for transitional housing for homeless persons and for turnkey housing) as section 442; and
 (3)by adding at the end the following new subtitle:  E5-Year path To end homelessness 451.Emergency relief funding (a)Direct appropriationsThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2018 through 2022, $1,000,000,000, to remain available until expended, for emergency relief grants under this section to address the unmet needs of homeless populations in jurisdictions with the highest need.
							(b)Formula grants
 (1)AllocationAmounts appropriated under subsection (a) for a fiscal year shall be allocated among collaborative applicants that comply with section 402, in accordance with the funding formula established under paragraph (2) of this subsection.
 (2)FormulaThe Secretary shall, in consultation with the United States Interagency Council on Homeless, establish a formula for allocating grant amounts under this section to address the unmet needs of homeless populations in jurisdictions with the highest need, using the best currently available data that targets need based on key structural determinants of homelessness in the geographic area represented by a collaborative applicant, which shall include data providing accurate counts of—
 (A)the poverty rate in the geographic area represented by the collaborative applicant; (B)shortages of affordable housing for low-, very low-, and extremely low-income households in the geographic area represented by the collaborative applicant;
 (C)the number of overcrowded housing units in the geographic area represented by the collaborative applicant;
 (D)the number of unsheltered homeless individuals and the number of chronically homeless individuals; and
 (E)any other factors that the Secretary considers appropriate. (3)GrantsFor each fiscal year for which amounts are made available under subsection (a), the Secretary shall make a grant to each collaborative applicant for which an amount is allocated pursuant to application of the formula established pursuant to paragraph (2) of this subsection in an amount that is equal to the formula amount determined for such collaborative applicant.
								(4)Timing
 (A)Formula to be devised swiftlyThe funding formula required under paragraph (2) shall be established not later than 60 days after the date of enactment of this section.
 (B)DistributionAmounts appropriated or otherwise made available under this section shall be distributed according to the funding formula established pursuant to paragraph (2) not later than 30 days after the establishment of such formula.
									(c)Use of grants
 (1)In generalSubject to paragraphs (2) through (4), a collaborative applicant that receives a grant under this section may use such grant amounts only for eligible activities under section 415, 423, or 441(b).
								(2)Permanent supportive housing requirement
 (A)RequirementExcept as provided in subparagraph (B), each collaborative applicant that receives a grant under this section shall use not less than 75 percent of such grant amount for permanent supportive housing, including capital costs, rental subsidies, and services.
 (B)ExemptionThe Secretary shall exempt a collaborative applicant from the applicability of the requirement under subparagraph (A) if the applicant demonstrates, in accordance with such standards and procedures as the Secretary shall establish, that—
 (i)chronic homelessness has been functionally eliminated in the geographic area served by the applicant; or
 (ii)the permanent supportive housing under development in the geographic area served by the applicant is sufficient to functionally eliminate chronic homelessness once such units are available for occupancy.
										The Secretary shall consider and make a determination regarding each request for an exemption under
 this subparagraph not later than 60 days after receipt of such request.(3)Limitation on use for administrative expensesNot more than 5 percent of the total amount of any grant under this section to a collaborative applicant may be used for costs of administration.
 (4)Housing First requirementThe Secretary shall ensure that each collaborative applicant that receives a grant under this section is implementing, to the extent possible, and will use such grant amounts in accordance with, a Housing First model for assistance for homeless persons.
 (d)Renewal fundingExpiring contracts for leasing, rental assistance, or permanent housing shall be treated, for purposes of section 429, as expiring contracts referred to in subsection (a) of such section.
							(e)Reporting to Congress
 (1)Initial reportNot later than September 1, 2017, the Secretary and the United States Interagency Council on Homelessness shall submit a report to the Committees on Financial Services and Appropriations of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Appropriations of the Senate describing the design and implementation of the grant program under this section, which shall include the formula required by subsection (b)(2).
								(2)Semiannual status reports
 (A)Reports to congressThe Secretary and the United States Interagency Council on Homelessness shall submit reports to the Committees specified in paragraph (1) semiannually describing the operation of the grant program under this section during the preceding 6 months, including identification of the grants made and a description of the activities funded with grant amounts.
 (B)Collection of information by SecretaryThe Secretary shall require each collaborative applicant that receives a grant under this section to submit such information to the Secretary as may be necessary for the Secretary to comply with the reporting requirement under subparagraph (A).
									452.Special purpose vouchers
 (a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2018 through 2022, $500,000,000, to remain available until expended, which shall be used as follows:
 (1)Rental AssistanceExcept as provided in paragraph (2), such amount shall be used for incremental assistance for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for persons and households who are homeless (as such term is defined in section 103 (42 U.S.C. 11302)), which assistance shall be in addition to such assistance provided pursuant to renewal of expiring contracts for such assistance.
 (2)Administrative feesThe Secretary may use not more than 10 percent of such amounts provided for each fiscal year for administrative fees under 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)). The Secretary shall establish policies and procedures to provide such fees to the extent necessary to assist homeless persons and families on whose behalf rental assistance is provided to find and maintain suitable housing.
 (b)AllocationThe Secretary shall make assistance provided under this section available to public housing agencies based on geographical need for such assistance by homeless persons and households, as identified by the Secretary, public housing agency administrative performance, and other factors as specified by the Secretary.
 (c)AvailabilityAssistance made available under this section shall continue to remain available only for homeless persons and households upon turn-over.
 (d)Renewal fundingRenewal of expiring contracts for rental assistance provided under subsection (a) and for administrative fees under such subsection shall, to the extent provided in appropriation Acts, be funded under the section 8 tenant-based rental assistance account.
 (e)Waiver authorityUpon a finding by the Secretary that a waiver or alternative requirement pursuant to this subsection is necessary to ensure that homeless persons and households can obtain housing using rental assistance made available under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this section (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) that relates to screening of applicants for assistance, admission of applicants, and selection of tenants. The Secretary shall require public housing agencies receiving rental assistance funding made available under this section to take all reasonable actions to help assisted persons and families avoid subsequent homelessness.
							453.Outreach funding
 (a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2018 through 2022, $100,000,000, to remain available until expended, to the Secretary for grants under this section to provide outreach and coordinate services for persons and households who are homeless or formerly homeless.
							(b)Grants
 (1)In generalThe Secretary shall make grants under this section on a competitive basis only to collaborative applicants who comply with section 402.
 (2)PriorityThe competition for grants under this section shall provide priority to collaborative applicants who submit plans to make innovative and effective use of staff funded with grant amounts pursuant to subsection (c).
 (c)Use of grantsA collaborative applicant that receives a grant under this section may use such grant amounts only for providing case managers, social workers, or other staff who conduct outreach and coordinate services for persons and households who are homeless or formerly homeless.
							(d)Timing
 (1)Criteria to be established swiftlyThe Secretary shall establish the criteria for the competition for grants under this section required under subsection (b) not later than 60 days after the date of enactment of this section.
 (2)DistributionAmounts appropriated or otherwise made available under this section shall be distributed according to the competition established by the Secretary pursuant to subsection (b) not later than 30 days after the establishment of such criteria..
			4.Housing Trust Fund
			(a)Funding
 (1)Annual fundingThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2018 and each fiscal year thereafter, $1,000,000,000, to remain available until expended, which shall be credited to the Housing Trust Fund established pursuant to section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use under such section.
 (2)Rental assistanceThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2018 and each fiscal year thereafter, $50,000,000, to remain available until expended, for incremental project-based voucher assistance or project-based rental assistance, to be allocated to States pursuant to the formula established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568), to be used solely in conjunction with grant funds awarded under such section 1338.
				(3)Priority for housing the homeless
 (A)PriorityDuring the first 5 fiscal years that amounts are made available under this subsection, the Secretary of Housing and Urban Development shall ensure that priority for occupancy in dwelling units described in subparagraph (B) that become available for occupancy shall be given to persons and households who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)).
 (B)Covered dwelling unitsA dwelling unit described in this subparagraph is any dwelling unit that— (i)is located in housing that was at any time provided assistance with any amounts from the Housing Trust Fund referred to paragraph (1) that were credited to such Trust Fund by such paragraph; or
 (ii)is receiving assistance described in paragraph (2) with amounts made available under such paragraph.
						(b)Tenant rent contribution
 (1)LimitationSubparagraph (A) of section 1338(c)(7) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)) is amended—
 (A)by striking except that not less than 75 percent and inserting the following:  except that—(i)not less than 75 percent; (B)by adding at the end the following new clause:
						
 (ii)notwithstanding any other provision of law, all rental housing dwelling units shall be subject to legally binding commitments that ensure that the contribution toward rent by a family residing in the dwelling unit shall not exceed 30 percent of the adjusted income (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) of such family; and.
 (2)RegulationsThe Secretary of Housing and Urban Development shall issue regulations to implement section 1338(c)(7)(A)(ii) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by the amendment made by paragraph (1)(B) of this section, not later than the expiration of the 90-day period beginning on the date of the enactment of this Act.
				5.Technical assistance funds to help states and local organizations align health and housing systems
 (a)FundingThere is hereby made available to the Secretary of Housing and Urban Development $20,000,000, to remain available until expended, for providing technical assistance under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361(b)) in connection with expanding the Healthcare and Housing (H2) Systems Integration Initiative of the Secretary of Housing and Urban Development, in collaboration with the United States Interagency Council on Homelessness and the Secretary of Health and Human Services.
 (b)UseIn expanding the Initiative referred to in subsection (a), the Secretary shall seek to— (1)assist States and localities in integrating and aligning policies and funding between Medicaid programs, behavioral health providers, and housing providers to create supportive housing opportunities; and
 (2)engages State Medicaid program directors, Governors, State housing and homelessness agencies, any other relevant State offices, and any relevant local government entities, to assist States in increasing use of their Medicaid programs to finance supportive services for homeless persons.
 (c)PriorityIn using amounts made available under this section, the Secretary shall give priority to use for States and localities having the highest numbers of chronically homeless persons.
 6.Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grantsSection 408 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11364) is amended to read as follows:
			
 408.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each fiscal year..
 7.Permanent extension of United States Interagency Council on HomelessnessSection 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is hereby repealed. 8.Emergency designation (a)In generalThe amounts provided by this Act, and the amendments made by this Act, are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).
 (b)Designation in SenateIn the Senate, this Act and the amendments made by this Act are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
			